Citation Nr: 0940878	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected chronic low back pain 
secondary to lumbar spondylosis for the period prior to July 
28, 2008.

2.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected chronic low back pain 
secondary to lumbar spondylosis for the period beginning on 
July 28, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected radiculopathy of the lower right 
extremity.

4. Entitlement to an evaluation in excess of 10 percent for 
the service-connected radiculopathy of the lower left 
extremity. 




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
September 1964. 

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2007 and April 2008 
rating decisions issued by the RO.

The issue of entitlement to an increased rating for the 
radiculopathy of the lower extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to July 28, 2008, the Veteran's low back disability 
was manifested by forward flexion limited to 40 degrees.  
Forward flexion less than 30 degrees; favorable ankylosis of 
the entire thoracolumbar spine; or incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past year is not demonstrated by the 
evidence of record.

2.  Beginning July 28, 2008, the Veteran's lumbar spine 
disability is manifested by forward flexion limited to 20 
degrees.  Unfavorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes have a total duration of at 
least 6 weeks during the past year is not demonstrated by the 
evidence of record.


CONCLUSIONS OF LAW

1. Prior to July 28, 2008, the criteria for an initial rating 
in excess of 20 percent for chronic low back pain secondary 
to lumbar spondylosis were not met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5239 (2009).

2.  Beginning July 28, 2008, the criteria for a rating in 
excess of 40 percent for chronic low back pain secondary to 
lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5239 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2006 .  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the low back 
disability in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
December 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Factual Background

In the appealed September 2007 rating decision, the RO 
granted service connection for the chronic low back pain 
secondary to lumbar spondylosis and assigned a 20 percent 
rating for the service-connected disability, effective 
November 13, 2006, the date of claim for service connection.  
In an October 2008 rating decision, the evaluation was 
increased to 40 percent, effective July 28, 2008, the date of 
a private treatment record showing an increase in the 
severity of the back disorder.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the Veteran's claim for an increased evaluation for the 
service-connected chronic low back pain secondary to lumbar 
spondylosis remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993).  

Period prior to July 28, 2008

Service treatment records document the treatment the Veteran 
received for a low back injury.  He was diagnosed with 
contusion, lumbar spine.   Subsequent to service, the Veteran 
continued to receive treatment for low back pain.  VA 
treatment records reflect that he underwent a laminectomy in 
1994.  He was diagnosed with low back pain/DJD - status post 
laminectomy.

In an April 2007 VA examination, the Veteran reported the 
history of his back disability.  He complained of an 
intermittent low back pain, intensity level of 5-6/10.  The 
pain occasionally radiated into the left lower extremity.  He 
denied having tingling, numbness (of lower extremities) or 
incontinence of the bowl or bladder.  He was independent in 
his activities of daily living and did not use a back brace 
or assistive device.  He did not report additional limitation 
following repetitive use or during flare-up.  He did not 
report any incapacitating episode during the past year.

Objectively, he had mild tenderness to palpation over the 
lower portion of the lumbar paraspinals.  Forward flexion was 
0-40 degrees with mild pain at the end range; extension 0-20 
degrees with pain at the end range; left lateral bending 0-20 
degrees with pain at the end range; right lateral bending 0-
35 degrees without pain; rotation 0-35 degrees without pain.  
Following repetitive use, pain and range of motion remained 
the same.  There was no evidence of fatigue, weakness or lack 
of endurance.  There was no neurological abnormality.  X-rays 
confirmed degenerative changes.

In an April 2008 private treatment record, the Veteran 
complained the low back pain remained significantly 
unchanged.  He had difficulties functioning because of the 
pain and his ability to ambulate was limited.  MRI results 
confirmed degenerative changes in the low back.  He was 
diagnosed with multilevel degenerative disc disease of the 
lumbar spine with herniated disc at L4-L5.

In a February 2008 VA neurological examination, the Veteran 
complained of back pain (5-7/10) with occasional radiation to 
the left lower extremity.  He had forward flexion up to 50 
degrees, lateral flexion up to 18 degrees, left lateral 
rotation to 18 degrees, right lateral rotation to 20 degrees 
and extension up to 15 degrees.  No paraspinal muscle spasm 
was detected.

In a March 2008 VA examination, the Veteran's reported 
complaints and objective findings remained wholly unchanged 
from the previous April 2007 VA examination report.  However, 
following repetitive use his pain was slightly increased.  
Range of motion studies revealed that forward flexion was 
from 0 to 40 degrees with pain throughout the movement.  
Extension was 0 to 5 degrees with pain throughout the 
movement.  Lateral bending was 0 to 20 degrees with pain at 
the end of movement on the right side.  Rotation was 0 to 35 
degrees, bilaterally with pain on the right side.  Following 
three repetitive movements, the pain was slightly increased, 
but the range of motion remained the same.  There was no 
evidence of fatigue, weakness or lack of endurance.  
Neurological examination was unremarkable.  Gait was slightly 
deviated to the right side with the assistance of a straight 
cane.

In a June 2008 private treatment record, M.T.B., M.D. 
reported range of motion of the lumbar spine was decreased to 
about 30 degrees of normal; however, the Veteran had forward 
flexion to 40 degrees and extension to 10 degrees.  He had 
mild paraspinous muscle spasm.  In a July 2008 record, Dr. B. 
reported that the Veteran's range of motion of the lumbar 
spine was decreased to about 70 percent of the normal.  He 
had forward flexion to 20 degrees and extension to 10 
degrees.  Additionally, he had severe paraspinous muscle 
spasm.

Analysis

Prior to July 28, 2008\

The Board has reviewed the evidence of record.  For the 
period prior to July 28, 2008, an initial rating in excess of 
20 percent is not warranted.  In this regard, in the VA 
examination reports and private treatment records, the 
Veteran had forward flexion to 40 degrees and a combined 
range of motion above 120 degrees.  The criteria for a 40 
percent rating would require forward flexion of the 
thoracolumbar spine 30 degrees or less, or episodes of 
incapacitation requiring physician prescribed bed rest 
lasting at least 4 weeks but less than 6 weeks during the 
past year.  During the period in question, such impairment 
was not documented.  As such, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 20 
percent for the period prior to July 28, 2008.  

Period beginning on July 28, 2008

For the period beginning on July 28, 2008, a rating in excess 
of 40 percent is not warranted.  In this regard, in the July 
2008 private treatment record, the Veteran had forward 
flexion to 20 degrees.  Additionally, there were no reported 
episodes of incapacitation requiring physician prescribed bed 
rest lasting at least 6 weeks during the past year.  As such, 
the Board finds that the Veteran is not entitled to a rating 
in excess of 40 percent for the period beginning on July 28, 
2008.  

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial evaluation in excess of 20 percent for the 
service-connected chronic low back pain secondary to lumbar 
spondylosis for the period prior to July 28, 2008 is denied.

An evaluation in excess of 40 percent for the service-
connected chronic low back pain secondary to lumbar 
spondylosis for the period beginning on July 28, 2008 is 
denied.


REMAND

In his June 2008 substantive appeal, the Veteran expressed 
timely disagreement with an April 2008 rating decision 
granting service connection for radiculopathy of the lower 
extremities and assigning a separate 10 percent evaluation 
for each extremity.  To date, however, no Statement of the 
Case has been issued.  It remains incumbent upon the RO to 
issue a Statement of the Case addressing this particular 
issue, and, as indicated in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), this matter must be addressed on remand.  
See also 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of entitlement to an increased 
rating for the radiculopathy of the right 
and left lower extremities.  All 
indicated development should be taken in 
this regard.  The Veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2009).  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


